[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 760
{¶ 1} Appellant, Allstate Insurance Company ("Allstate"), appeals the judgment of the Trumbull County Court of Common Pleas. For the reasons that follow, we affirm.
 {¶ 2} On February 10, 2003, appellee Eric Davis filed the complaint in this matter, claiming that on February 9, 2002, he was injured when appellant's insured appellee Matthew Border struck him while holding a drinking glass. Davis alleged that Border's conduct was "intentional, willful, reckless and/or negligent."
 {¶ 3} Appellant had issued a homeowner's insurance policy to Border, which was in effect on the date of the incident. The policy provides liability coverage for the negligent acts of its insured, but not for intentional acts.
 {¶ 4} Border was served with the complaint on February 18, 2003, and Allstate retained counsel for him. The parties exchanged written discovery and completed depositions. The court scheduled the final pretrial on April 29, 2004 and jury trial on May 10, 2004. On April 26, 2004, appellant filed a motion to intervene with a complaint and cross-claim for declaratory judgment attached. Davis filed a brief in opposition. On May 4, 2004, the court denied the motion as untimely. On May 7, 2004, appellant appealed the denial under case No. 2004-T-0051 and moved the trial court to stay the proceedings. On May 10, 2004, the court denied appellant's motion to stay.
 {¶ 5} Appellant never filed a motion to stay the trial in this court. As a result, the trial proceeded as scheduled. The case was tried to a jury beginning on May 12, 2004. After Davis presented his case-in-chief, the court granted Border's *Page 761 
motion for directed verdict regarding the intentional-, willful-, and reckless-conduct allegations. The case proceeded on only Davis's allegation that Border's conduct was negligent. The jury returned a verdict in favor of Davis. Judgment was entered on the verdict on May 20, 2004. On June 1, 2004, appellant appealed the court's judgment on the verdict under case No. 2004-T-0060. On November 8, 2004, appellant amended its appeal to include the denial of its May 7, 2004 motion to stay. The appeals were subsequently consolidated. This matter was recently assigned to this writer.
 {¶ 6} Appellant submits three assignments of error. For the sake of clarity, they will be considered out of order. For its second assignment of error, appellant asserts:
 {¶ 7} "Allstate's appeal from the denial of its motion to intervene divested the trial court of jurisdiction to proceed to trial."
 {¶ 8} Allstate argues that its May 7, 2004 notice of appeal divested the trial court of jurisdiction and thus all subsequent rulings and the court's judgment on the verdict are void.
 {¶ 9} The resolution of this issue depends on whether the court's judgment denying appellant's motion to intervene was a final and appealable order as of May 7, 2004, the date appellant filed its notice of appeal.
 {¶ 10} Appellate jurisdiction is limited to the review of final orders and judgments that are appealable.Klein v. Bendix-Westinghouse Automotive Air Brake Co.
(1968), 13 Ohio St.2d 85, 86, 42 O.O.2d 283, 234 N.E.2d 587. The court of appeals does not have jurisdiction over appeals taken from orders that are not final and appealable. Barker v.Barker (1997), 118 Ohio App.3d 706, 713, 693 N.E.2d 1164.
 {¶ 11} To be final and appealable, an order must comply with R.C. 2505.02 and Civ.R. 54(B), if applicable. R.C. 2505.02(B) provides: "An order is a final order * * * when it is one of the following: (1) An order that affects a substantial right in an action that in effect determines the action and prevents a judgment; (2) An order that affects a substantial right made in a special proceeding * * *."
 {¶ 12} Civ.R. 54(B) provides:
 {¶ 13} "When more than one claim for relief is presented in an action whether as a claim, counterclaim, cross-claim, or third-party claim, and whether arising out of the same or separate transactions, or when multiple parties are involved, the court may enter final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay. * * *" *Page 762 
 {¶ 14} The trial court's entry denying appellant's motion to intervene provided: "This cause is before the Court on Motion of Allstate Insurance Company to intervene. The Court finds the motion not timely and not well-taken and is denied. CASE TO PROCEED."
 {¶ 15} The court's entry did not include a finding that there is no just reason for delay.
 {¶ 16} In Williams v. Winston (Oct. 11, 1995), 1st Dist. No. C-940746, 1995 WL 596073, the appellant appealed the denial of a motion to intervene. The court held:
 {¶ 17} "An order is final and appealable only if it meets the requirements of R.C. 2505.02 and Civ.R. 54(B), if applicable. Civ.R. 54(B) requires that the court make an express determination that there is no just reason to delay an appeal before it can enter final judgment as to one or more but fewer than all the claims or parties to an action. * * *
 {¶ 18} "The trial court's decision overruling appellant's motion to intervene resolved only appellant's rights and liabilities, not those of the other parties. Therefore, Civ.R. 54(B) applies. However, the order overruling appellant's motion did not contain the `no just reason for delay' determination. * * * [T]his court is without jurisdiction to hear the case since the trial court's order does not expressly state that there is no just reason for delay. Therefore, we dismiss the appeal." (Citations omitted.)
 {¶ 19} The First Appellate District recently reaffirmed its decision in Williams in Queen CityLodge No. 69, Fraternal Order of Police v. State Emp. RelationsBoard, 1st Dist. No. C-060530, 2007-Ohio-170,2007 WL 121740. In that case, the Fraternal Order of Police ("FOP") filed an unfair-labor-practice charge against the city with the State Employment Relations Board ("SERB"). SERB denied the charge. The FOP filed an administrative appeal in the trial court, but did not name the city as a party. The trial court denied the city's motion to intervene. The court held that the order denying the city's motion was a final order because it affected a substantial right and in effect determined the action and prevented a judgment for the city. However, the judgment left unadjudicated the pending claims of the parties. The court held that without the Civ.R. 54(B) finding, the order was not appealable. Id. at ¶ 11-12.
 {¶ 20} The Ninth Appellate District also follows the foregoing rule. In Gehm v. Timberline Post Frame, 9th Dist. No. 22479, 2005-Ohio-5222,2005 WL 2401906, Gehm filed a complaint against Timberline seeking damages related to the construction of a building. Westfield, Timberline's insurer, filed a motion to intervene to participate in discovery and submit jury interrogatories. The court denied the motion and proceeded to trial without Westfield as a party. Westfield *Page 763 
appealed the denial. The court held that the order denying the motion was neither final nor appealable. The court held that Westfield's motion and the court's denial preserved Westfield's ability to litigate its claims in a separate suit, since collateral estoppel applies only to a party who could have intervened in the proceeding. The court's judgment was thus not final pursuant to R.C. 2505.02, because it did not determine the action and prevent a judgment.
 {¶ 21} In addition, the court in Gehm
held that because the order left Gehm's claim pending, the order needed the Civ.R. 54(B) finding of "no just reason for delay" to be final and appealable. As a result, the court dismissed the appeal.1
 {¶ 22} Moreover, in Wilson v. UnitedFellowship Club of Barberton, 9th Dist. No. 22792, 2006-Ohio-1()47, 2006 WL 551356, the plaintiff sued the club for gender discrimination. The club's insurer moved to intervene for the sole purpose of submitting interrogatories to the jury. The court denied the insurer's motion, and the insurer appealed. The court held:
 {¶ 23} "In addition to satisfying the requirements of R.C. 2505.02 to be ripe for review, an order must also comply with Civ.R. 54(B). When determining if a judgment is final, an appellate court must engage in the following two-step analysis: (1) `it must determine if the order is final with [in] the requirements of R.C. 2505.02' and (2) `if the court finds that the order complies with R.C. 2505.02 and is in fact final, them the court must take a second step to decide if Civ.R. 54(B) language is required.' Gen. Accident Ins.Co. v. Ins. Co. of N. America (1989), 44 Ohio St.3d 17, 21
[540 N.E.2d 266]. * * *
 {¶ 24} "* * *
 {¶ 25} "* * * It is clear from the order that the trial court did not include * * * the required Civ.R. 54(B) language in its denial of Appellant's motion to intervene. We find that the trial court's denial of Appellant's motion to intervene adjudicated the procedural rights of Appellant, but left the substantive claims of the Plaintiffs/Appellees pending in the trial court. Therefore, the order is not a final, appealable order under Civ.R. 54(B)." Id. at ¶ 6-7.
 {¶ 26} These cases are consistent with a recent decision of this court, which involved structurally similar circumstances. In Meeker R  D, Inc. v. EvenfloCo., Inc., 11th Dist. No. 2006-P-0019, 2006-Ohio-3885,2006 WL 2105496, we held that when multiple claims or parties are involved in an action and a judgment therein concerns fewer than all the claims or parties, the Civ.R. 54(B) finding is required to make any final order final and appealable. *Page 764 
 {¶ 27} In Meeker, the plaintiff asserted claims for breach of contract, an accounting, and a declaratory judgment. The court granted the plaintiffs motion for summary judgment on its declaratory-judgment claim only. In addressing the finality of the court's judgment, we adopted the two-part test of Gen. Ace. Ins. Co., i.e., the order must meet the requirements of R.C. 2505.02(B)(1) or (2) and include the Civ.R. 54(B) finding, if applicable. An order is final under R.C. 2505.02 if (1) it affects a substantial right in an action that in effect determines the action and prevents a judgment or (2) it affects a substantial right in a special proceeding. We noted that while a declaratory judgment action is generally a special proceeding, if it is asserted in an "ordinary" civil action, such as the case sub judice, the underlying action determines whether it is final under R.C.2505.02(B)(1) or (2). Because the order in Meeker did not satisfy the Gen. Ace. Ins. Co. test, we dismissed the appeal. We find Meeker to be binding authority here.
 {¶ 28} Alternatively, the Eighth Appellate District has drawn a different conclusion. In Filippi v.Ahmed, 8th Dist. No. 86927, 2006-Ohio-4368,2006 WL 2441753, the court held that an order denying a motion to intervene does not require the Civ.R. 54(B) finding because that rule applies to parties, and "a motion to intervene presupposes that the entity seeking to intervene is not a party." Id. at ¶ 4-5.
 {¶ 29} It bears noting that the strict reading of the language of the rule animating the Eighth District's viewpoint was considered and found wanting by the Appellate Court of Illinois, Second District, in Long Grove v. AustinBank of Chicago (1992), 234 Ill.App.3d 376,175 Ill.Dec. 589, 600 N.E.2d 520, which addressed this argument, as follows:
 {¶ 30} "While petitioners were never technically parties, the order denying them intervention is similar to other types of orders which have been held nonfinal pursuant to the rule. For example, an order dismissing a third-party complaint which does not include the requisite language is not immediately appealable. We note also that an order dismissing one of multiple plaintiffs or defendants from a cause is similarly not appealable absent a Rule 304(a) finding." (Citations omitted.) Id. at 379, 175 Ill.Dec. 589,600 N.E.2d 520.
 {¶ 31} The foregoing analogy is sound and supported by Ohio case law. See United Tel. Co. of Ohio v.Tel. Answering Serv. of Lima, Inc. (Nov. 22, 1982), 3rd Dist. No. 1-81-13, 1982 WL 621911, *2 (holding that an order that dismisses a third-party complaint while other claims are pending in the action is not a final, appealable order without an express determination of no just reason for delay). See, also, State ex rel. Jacobs v. Mun. Court of FranklinCty. (1972), 30 Ohio St.2d 239, 243-244, 59 O.O.2d 298,284 N.E.2d 584. *Page 765 
 {¶ 32} Furthermore, it is worth pointing out that both parties and proposed intervenors have standing to appeal a trial court decision. In re Rundio (Sept. 8, 1993), 4th Dist. No. 92 CA 35, 1993 WL 379512, *3. As a result, an order denying a motion to intervene must also comply with the requirements of R.C. 2505.02 and Civ.R. 54(B) to be final and appealable.
 {¶ 33} We adopt the rule set forth by the First and Ninth District Courts of Appeals.2 We therefore hold that at the time appellant filed its appeal from the May 4, 2004 order denying its motion to intervene, i.e., on May 7, 2004, the order required the Civ.R. 54(B) finding to be final and appealable because Davis's claims were still pending.
 {¶ 34} Because the trial court's entry denying the motion to intervene did not include the required Civ.R. 54(B) language and Davis's claims were still pending as of the date of the entry, the court's order was not final and appealable at that time. That order became final and appealable following the court's judgment on the verdict on May 20, 2004, and immediately thereafter we acquired jurisdiction of this matter. App.R. 4(C).
 {¶ 35} When we ruled on Davis's May 10, 2004 motion to dismiss, i.e., on August 26, 2004, the order denying appellant's motion to intervene became final and appealable.
 {¶ 36} Appellant's initial appeal did not vest this court with jurisdiction, and the trial court was not divested of its jurisdiction to try this case. Our order of August 26, 2004, is hereby revised to reflect this finding.
 {¶ 37} Finally, it does not escape our attention that appellant made conflicting representations to the trial court in its motion to intervene concerning its participation in the action. While appellant attached a complaint for declaratory relief to its motion, it stated in its brief that its participation could be "limited to the submission of interrogatories to the jury." Its stated purpose for the intervention was to present to the jury the question of whether Border's conduct was intentional or negligent so it would not be "obligated to pay the judgment on his behalf even if the jury finds that he acted intentionally." That purpose was accomplished when the trial court directed a verdict on Davis's intentional-, willful-, and reckless-conduct allegations. As a result of that ruling, the jury's verdict could have been based only on Border's negligence, which was covered by his insurance policy. This circumstance further distinguishes this case from *Page 766 Gehm and Tomcany, since the directed verdict rendered appellant's motion for intervention moot.
 {¶ 38} If appellant's participation had been limited to the submission of interrogatories, the denial of its motion would not have "in effect determined the action and prevented a judgment" in its favor, because there would be no claim or defense to litigate. As a result, the court's denial of appellant's motion to intervene may not have been a final order. Because our holding today is based on the lack of a finding under Civ.R. 54(B) and this specific issue is before the Ohio Supreme Court in Gehm, we decline to address it.
 {¶ 39} Appellant's second assignment of error is not well taken.
 {¶ 40} Appellant asserts in its first assignment of error:
 {¶ 41} "The trial court abused its discretion in denying Allstate Insurance Company's motion to intervene."
 {¶ 42} The standard of review concerning the timeliness of a motion to intervene is abuse of discretion.State ex rel. First New Shiloh Baptist Church v.Meagher (1998), 82 Ohio St.3d 501, 503, 696 N.E.2d 1058. An abuse of discretion connotes more than an error of law or judgment; it implies an attitude on the part of the trial court that is unreasonable, arbitrary, or unconscionable.Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219,5 OBR 481, 450 N.E.2d 1140.
 {¶ 43} Intervention is provided for in the Rules of Civil Procedure. Civ.R. 24(A) outlines the requirements for intervention as of right, and provides that the motion must be "timely."
 {¶ 44} In Nunn v. Lockformer Co.
(Nov. 19, 1998), 8th Dist. No. 73505, 1998 WL 811352, the insurer moved to intervene to present a declaratory-judgment action with the plaintiffs product-liability claim. In affirming the trial court's denial of the motion, the court held:
 {¶ 45} "Relevant factors in deciding the timeliness of a motion to intervene include the delay that intervention will have on the disposition of the pending case, the point to which the action has progressed, the length of time the [appellant] knew or should have known about the pending suit, and the reason for the delay in attempting to intervene.
 {¶ 46} "When the motion was filed, the existing parties had completed discovery * * *, filed their dispositive motions * * *, and filed replies to the dispositive motions * * *. The motion to intervene was filed just two days before a scheduled settlement conference * * *, and just two months before the set trial date * * *. If the motion to intervene was granted, the trial court would have had to allow additional discovery, which would inevitably have delayed the trial date." (Citations omitted.) Id. at *2. *Page 767 
 {¶ 47} Further, in Nunn the insurer gave no reason for its delay in seeking intervention and did not dispute that it had knowledge of the plaintiffs claims for some three years before it filed its motion.
 {¶ 48} In First New Shiloh BaptistChurch, the Supreme Court listed the following factors as also being relevant in determining whether a motion to intervene is timely: (1) "`the prejudice to the original parties due to the proposed intervenor's failure after he knew or reasonably should have known of his interest in the case to apply promptly for intervention'" and (2) "`the existence of unusual circumstances militating against or in favor of intervention.'" Id., 82 Ohio St.3d at 503, 696 N.E.2d 1058, quoting TriaxCo. v. TRW, Inc. (C.A.6, 1984), 724 F.2d 1224, 1228. The timeliness of a motion to intervene depends on the individual facts of the case. Id.
 {¶ 49} In Krancevic v. McPherson, 8th Dist. No. 84511, 2004-Ohio-6915, 2004 WL 2931012, the plaintiff teacher was assaulted by a student. The plaintiff sued the parent, and Allstate, which had issued a homeowner's insurance policy to the child's parent, moved the court to intervene. Allstate argued that it had a right to intervene, claiming it had an interest in the subject of the suit because it might become obligated to pay a judgment rendered against its insured. It also argued that it would be bound by a judgment on the question of whether its insured acted intentionally. The court held:
 {¶ 50} "Although Allstate knew of its interest in this litigation from the time the action was filed on May 5, 2003, * * * Allstate did not file its motion to intervene until ten months after the complaint was filed, * * * and only seven weeks before the trial was scheduled to begin. * * * [T]he inconvenience and delay which would have been occasioned if Allstate's motion had been granted would have been extensive. Allstate did not merely seek leave to participate in a limited manner to protect its interests in the action between the plaintiff and its insured, for example, by submitting proposed jury interrogatories. * * * Rather, it proposed to file an intervening complaint and cross-claim for a declaratory judgment concerning its duties to defend * * * and to pay any judgment entered against its insureds. This pleading would have interjected a number of new issues as to which discovery and motion practice would have caused considerable delay in the proceedings between the existing parties. Therefore, we find the common pleas court did not abuse its discretion by denying Allstate's motion to intervene as untimely." Id. at ¶ 8.
 {¶ 51} The holdings in these cases apply with greater force here. Appellant was on notice of this case from the time its insured was served with the complaint, i.e., from February 18, 2003. Appellant provided defense counsel for him at that time. It conceded in its motion to intervene that the "coverage issues *Page 768 
[were] obvious on the face of the Plaintiffs complaint." However, it waited over 14 months before it filed its motion to intervene. Prior to filing the motion, the parties had completed discovery, including the taking of depositions. A motion for summary judgment had been filed. Appellant filed its motion only three days before the final pretrial and only 14 days before the scheduled trial date.
 {¶ 52} Further, appellant proposed to file a complaint and cross-claim for declaratory judgment. While it stated in its motion that it "believes this case [could] go to trial with Allstate's participation being limited to the submission of interrogatories to the jury," that belief is contradicted by its proposed pleading and its stated intent to litigate the coverage issues. We also note that Civ.R. 24 provides: "The motion * * * shall be accompanied by a pleading, as defined in Civ.R. 7(A), setting forth the claim or defense for which intervention is sought." The word "shall" connotes a mandatory requirement. Black's Law Dictionary (5th Ed.1979) 1233. The Supreme Court has held that a motion to intervene under Civ.R. 24 must be denied if it is not accompanied by a pleading setting forth the claim or defense for which intervention is sought. Tatman v. Fairfield Cty. Bd. ofElections, 102 Ohio St.3d 425, 426-427, 2004-Ohio-3701,811 N.E.2d 1130. The Civil Rules do not provide for the type of limited intervention to which appellant refers.
 {¶ 53} If appellant's motion to intervene were granted, it would have necessarily interfered with the trial date. Even if its motion had been granted on the same date it was filed, the parties' answer date would have been 14 days after the scheduled trial date. Appellant also stated in its motion that it would not request a continuance of the trial. However, this statement is disingenuous because if a continuance was not granted, the existing parties would have been prejudiced by the denial of the right to engage in discovery on the new issues raised in appellant's pleading. Such proceedings would necessarily have delayed the trial.
 {¶ 54} Perhaps most significantly, appellant provided no reason for its delay of over one year and two months in filing the motion. By any reasonable standard, appellant's motion to intervene 14 months after the complaint was filed and two weeks before the trial date was untimely. If this court were to rule otherwise, an insurer could wait until a case had progressed to the point of trial before it decided it was in its best interests to intervene, and thereby force the trial court to change its schedule to comply with the insurer's tactical decision.
 {¶ 55} We do not agree with appellant's argument that our decision in Tomcany is controlling here. In that case, the insurer filed its motion to intervene two and one-half months before trial; did not propose to file its own pleading; and the parties did not object to the intervention. Appellant's first assignment of error is not well taken.
 {¶ 56} Appellant states for its third assignment of error: *Page 769 
 {¶ 57} "The trial court abused its discretion in denying Allstate's motion to stay."
 {¶ 58} Our disposition of appellant's second assignment of error renders this assignment of error moot.
 {¶ 59} For the reasons stated in this opinion, the first and second assignments of error are without merit. Appellant's third assignment of error is moot. The stay previously granted in this matter is hereby dissolved. It is the judgment and order of this court that the judgment of the Trumbull County Court of Common Pleas is affirmed.
Judgment affirmed.
O'TOOLE, J., concurs.
O'NEILL, J., dissents.
1 Gehm is currently before the Ohio Supreme Court,108 Ohio St.3d 1434, 2006-Ohio-421, 842 N.E.2d 61, on the following limited issue: "Whether the denial of a motion for leave to intervene on behalf of an insurer for purposes of participating in discovery and submitting jury interrogatories is a final appealable order pursuant to R.C. 2505.02."
2 We are mindful of our decision in Tomcany v. RangeConstr., 11th Dist. No. 2003-L-071, 2004-Ohio-53 14,2004 WL 2801671, which the Supreme Court found to be in conflict withGehm. We note that in Tomcany, we did not consider the effect of the lack of a Civ.R. 54(B) finding. As a result, we do not believe that our holding in that case is binding here.